DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment
2.	Preliminary amendment filed on 05/26/2022 has been received and examined below.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-3, 6-13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,189,104 B2 (patent 104). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim1 of the present application are broader than the limitations of patent 104.
5.	The following is a table showing the correspondence between the claims of the present application with claims of patent 104.
Claim 1 of present application
1
2
3
6
7
8
9
10
Claim 1 of patent 104
1
3
4
1
2
5
6
7


11
12
13
17
18
19
20
8
10
11
9
12
13
14


6.	The following is a table showing the correspondence between the limitations of claim 1 of present application with claim 1 of patent 104.
Claim 1 of present application
Claim 1 of patent 104
(Currently Amended) A method, comprising:



1. A method, comprising:
receiving, using a processor, image data and depth data;
selecting, using the processor, an augmented reality content generator corresponding to a three-dimensional (3D) effect;
applying, using a processor, a three-dimensional (3D) effect to image data and depth data based at least in part on an augmented reality content generator, the applying the 3D effect 
applying, using the processor, the 3D effect to the image data and the depth data based at least in part on the selected augmented reality content generator, the applying the 3D effect 
comprising: generating a depth map using at least the depth data, generating a segmentation mask based at least on the image data, and performing background inpainting and blurring of the image data using at least the segmentation mask to generate background inpainted image data; 
comprising: generating a depth map using at least the received depth data,
generating a segmentation mask based at least on the received image data, and performing background inpainting and blurring of the received image data using at least the segmentation mask to generate background inpainted image data;
generating a packed depth map based at least in part on the depth map; 
generating a packed depth map based at least in part on the depth map, 

the generating the packed depth map comprising:

converting a single channel floating point texture to a raw depth map, and
generating multiple channels based at least in part on the raw depth map;
and generating, using the processor, a message including information related to the applied 3D effect, the image data, and the depth data.
and generating, using a processor, a message including information related to the applied 3D effect, the image data, and the depth data.

Allowable Subject Matter
7.	Claims 1-20 are allowed over cited references.
8.	The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitation applying, using a processor, a three-dimensional (3D) effect to image data and depth data based at least in part on an augmented reality content generator, the applying the 3D effect comprising: generating a depth map using at least the depth data, generating a segmentation mask based at least on the image data, and performing background inpainting and blurring of the image data using at least the segmentation mask to generate background inpainted image data; generating a packed depth map based at least in part on the depth map which is not disclosed nor suggested by any cited references, singly or in combination.
9.	Claims 11 and 20 recite similar limitations and are allowed as well. Therefore, claims 1-20 are allowed over cited references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK S CHEN/Primary Examiner, Art Unit 2611